Exhibit 10.1

 

FREESCALE SEMICONDUCTOR, INC.
EXECUTIVE SEVERANCE PLAN FOR SENIOR VICE PRESIDENTS

 

Freescale Semiconductor, Inc., a Delaware corporation (the “Company”) hereby
adopts the Freescale Semiconductor, Inc. Executive Severance Plan for Senior
Vice Presidents (the “Plan”), effective as of July 30, 2013 (the “Effective
Date”), for the benefit of certain employees of the Company Group (defined
below), on the terms and conditions hereinafter stated.  The Plan, as set forth
herein, is intended to help retain qualified employees, maintain a stable work
environment and provide economic security to eligible employees in the event of
certain terminations of employment. The Plan, as a “severance pay arrangement”
within the meaning of Section 3(2)(B)(i) of ERISA, is intended to be excepted
from the definitions of “employee pension benefit plan” and “pension plan” set
forth under Section 3(2) of ERISA, and is intended to meet the descriptive
requirements of a plan constituting a “severance pay plan” within the meaning of
regulations published by the Secretary of Labor at Title 29, Code of Federal
Regulations §2510.3-2(b).

 

SECTION 1.                 DEFINITIONS.  As hereinafter used:

 

1.1          “Affiliate” means any Person that directly, or indirectly through
one or more intermediaries, controls, or is controlled by, or is under common
control with, the Company.  An entity shall be deemed an Affiliate for purposes
of this definition only for such periods as the requisite ownership or control
relationship is maintained.

 

1.2          “Affiliated Group” shall have the meaning set forth in Section 4.1
hereof.

 

1.3          “Base Salary” means the Eligible Employee’s annual base salary in
effect immediately preceding the Severance Date.

 

1.4          “Board” means the Board of Directors of the Company.

 

1.5          “Cash Bonus” shall have the meaning set forth in Section 1.29
hereof.

 

1.6          “Cause” means the occurrence of any of the following: (i) the
Eligible Employee commits any act of fraud, intentional misrepresentation or
serious misconduct in connection with the business of the Company or any
Affiliate, including, but not limited to, falsifying any documents or agreements
(regardless of form); (ii) the Eligible Employee materially violates any rule or
policy of the Company or any Affiliate (A) for which violation an employee may
be terminated pursuant to the written policies of the Company or any Affiliate
reasonably applicable to such an employee, (B) which violation results in
material damage to the Company or any Affiliate or (C) which, after written
notice to do so, the Eligible Employee fails to correct within 30 days;
(iii) other than solely due to Disability, the Eligible Employee willfully
breaches or habitually neglects any material aspect of the Eligible Employee’s
duties assigned to the Eligible Employee by the Company or any Affiliate, which
assignment was reasonable in light of the Eligible Employee’s position with the
Company Group (all of the foregoing duties, “Duties”); (iv) other than solely
due to Disability, the Eligible Employee fails, after written notice, adequately
to perform any Duties and such failure is reasonably likely to have a material
adverse impact upon the Company or any Affiliate or the operations of any of
them; provided, that, for purposes of this clause (iv), such a material adverse
impact will be solely determined

 

--------------------------------------------------------------------------------


 

with reference to the Eligible Employee’s Duties and annual compensation as such
Duties and compensation relate to the Eligible Employee’s job classification;
(v) the Eligible Employee materially fails to comply with a direction from the
Chief Executive Officer of the Company, the Board or the board of directors of
any Affiliate of the Company with respect to a material matter, which direction
was reasonable in light of the Eligible Employee’s position with the Company or
any Affiliate; (vi) while employed by or providing services to the Company or
any Affiliate, and without the written approval of the Board, the Eligible
Employee performs services for any other corporation or person which competes
with the Company Group, or otherwise violates any restrictive covenants
contained in this Plan or any award agreement under the Freescale Semiconductor
Holdings 2011 Omnibus Incentive Plan, as amended or supplemented from time to
time, or any other agreement between the Eligible Employee and the Company or
any Affiliate; (vii) the Eligible Employee’s indictment, conviction, or entering
a plea of guilty or nolo contendere to, a felony (other than a traffic or moving
violation) or any crime involving dishonesty; (viii) the Eligible Employee
engages in any other action that may result in termination of an employee for
cause pursuant to any generally applied standard, of which standard the Eligible
Employee knew or reasonably should have known, adopted in good faith by the
Board or any board of directors of the Company Group from time to time but prior
to such action or condition; or (ix) any willful breach by the Eligible Employee
of his fiduciary duties as a director or officer of the Company or any of its
Subsidiaries.

 

1.7          “Change in Control” shall have the meaning ascribed to it in the
Freescale Semiconductor Holdings 2011 Omnibus Incentive Plan.

 

1.8          “Change in Control Protection Period” means the period commencing
on the date of a Change in Control and ending on the second anniversary of such
date.

 

1.9          “Change in Control Severance Event” means (i) the involuntary
termination of an Eligible Employee’s employment by the Company Group, other
than for Cause, death or Disability or (ii) a termination of an Eligible
Employee’s employment by the Eligible Employee for Good Reason, in each case,
following the Effective Date and during the Change in Control Protection Period.

 

1.10        “COBRA” means the group health continuation requirements of
Section 4980B of the Code.

 

1.11        “Code” means the Internal Revenue Code of 1986, as it may be amended
from time to time.

 

1.12        “Company” means Freescale Semiconductor, Inc., a Delaware
corporation, or any successor thereto.

 

1.13        “Company Group” means Freescale Semiconductor, Ltd. and its
Subsidiaries, including the Company.

 

1.14        “Competitive Business” shall have the meaning set forth in
Section 4.5.

 

1.15        “Confidential Information” shall have the meaning set forth in
Section 4.1.

 

2

--------------------------------------------------------------------------------


 

1.16        “Developments” shall have the meaning set forth in Section 4.2.

 

1.17        “Disability” means the Eligible Employee (i) is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months, or
(ii) is, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan, or disability plan, covering employees of the Company
or any Affiliate.

 

1.18        “Effective Date” means July 30, 2013.

 

1.19        “Effective Period” means the period beginning on the Effective Date,
excluding the Change in Control Protection Period.

 

1.20        “Eligible Employee” means any full-time employee of the Company
Group who is at the Senior Vice President level, other than any such employee
who has separated employment from the Company Group or has given or received
notice of termination of employment prior to the Effective Date; provided,
however, that any individual who, as of the Effective Date, is party to an
individual employment agreement shall not be eligible for severance payments and
benefits under this Plan; provided, further, however, that upon the termination
of any such employment agreement that does not include termination of
employment, the individual shall be eligible to participate in the Plan.

 

1.21        “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended.

 

1.22        “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

1.23        “Excise Tax” means the excise tax imposed by Section 4999 of the
Code, or any successor provision thereto, or any similar tax imposed by state or
local law, or any interest or penalties with respect to such excise tax.

 

1.24        “Good Reason” means:

 

(a)      a material reduction by the Company in the Eligible Employee’s Base
Salary or Target Bonus opportunity; or

 

(b)      a material reduction in the aggregate level of employee benefits made
available to the Eligible Employee when compared to the benefits made available
to the Eligible Employee immediately prior to such reduction; or

 

(c)       material diminution in the Eligible Employee’s duties or
responsibilities (other than as a result of the Eligible Employee’s physical or
mental incapacity which impairs his ability to materially perform his duties or
responsibilities and such diminution lasts only for so long as such doctor
determines such incapacity impairs the Eligible Employee’s ability to

 

3

--------------------------------------------------------------------------------


 

materially perform his duties or responsibilities) as an Eligible Employee
without the Eligible Employee’s consent; or

 

(d)      the Company or one of its Affiliates requiring the Eligible Employee’s
principal location of employment to be at any office or location more than 75
miles from the principal headquarters of the Company to which the Eligible
Employee currently reports (other than to the extent agreed to or requested by
the Eligible Employee),

 

which, in each case, is not cured within 30 days following the Company’s or one
of its Affiliates’, as applicable, receipt of written notice from such the
Eligible Employee describing the event constituting Good Reason; provided that
any event that would otherwise constitute “Good Reason” hereunder shall cease to
constitute “Good Reason” on the 30th day following the later of (x) the
occurrence thereof and (y) such the Eligible Employee’s knowledge thereof,
unless such the Eligible Employee has given the Company or one of its
Affiliates, as applicable, written notice thereof prior to such date.

 

1.25        “Person” shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (i) the Company Group, (ii) a trustee or other
fiduciary holding securities under an employee benefit plan of the Company
Group, (iii) an underwriter temporarily holding securities pursuant to an
offering of such securities, or (iv) a corporation owned, directly or
indirectly, by the shareholders of the Company in substantially the same
proportions as their ownership of shares of the Company.

 

1.26        “Plan” means the Freescale Semiconductor, Inc. Executive Severance
Plan for Senior Vice Presidents, as set forth herein, and as it may be amended
from time to time.

 

1.27        “Plan Administrator” means the Compensation and Leadership Committee
of the Board or such other Person or Persons appointed from time to time by the
Compensation and Leadership Committee of the Board to administer the Plan.

 

1.28        “Proceeding” shall have the meaning set forth in Section 4.6.

 

1.29        “Pro Rata Cash Bonus” means a pro rata bonus equal to the amount of
the applicable Eligible Employee’s short-term cash bonus based on actual Company
performance (calculated using an individual performance factor of 1.00) payable
in respect of the performance period in which the Severance Event or Change in
Control Severance Event occurs (the “Cash Bonus”), multiplied by a fraction, the
numerator of which is the number of calendar days in such performance period
that the Eligible Employee was employed by the Company Group and the denominator
of which is the total number of calendar days in such performance period.

 

1.30        “Release” shall have the meaning set forth in Section 2.1 hereof.

 

1.31        “Section 409A” shall have the meaning set forth in Section 2.1.

 

1.32        “Severance Event” means the involuntary termination of an Eligible
Employee’s employment by the Company Group, other than for Cause, death or
Disability following the Effective Date and during the Effective Period.

 

4

--------------------------------------------------------------------------------


 

1.33        “Severance Date” means the date on which an Eligible Employee incurs
a Severance Event or Change in Control Severance Event.

 

1.34        “Severance Payments” shall have the meaning set forth in Section 2.1
hereof.

 

1.35        “Severance Period” means, commencing on the Severance Date, either
(i) one (1) year for an Eligible Employee who incurs a Severance Event during
the Effective Period; or (ii) one and a half (1.5) years for an Eligible
Employee who incurs a Change in Control Severance Event during the Change in
Control Protection Period.

 

1.36        “Shares” shall have the meaning set forth in Section 2.7 hereof.

 

1.37        “Subsidiary” means, with respect to the Company, as of any date of
determination, any other Person as to which the Company owns or otherwise
controls, directly or indirectly, more than 50% of the voting shares or other
similar interests or a sole general partner interest or managing member or
similar interest of such other Person.  An entity shall be deemed a Subsidiary
for purposes of this definition only for such periods as the requisite ownership
or control relationship is maintained.

 

1.38        “Target Bonus” means a Cash Bonus calculated at target achievement
for a calendar year, based on Company and individual performance.

 

1.39        “Total Payments” shall have the meaning set forth in Section 4.8.

 

SECTION 2.                 SEVERANCE BENEFITS.

 

2.1          Generally.  Subject to Section 2.8 hereof, if an Eligible Employee
incurs (i) a Severance Event during the Effective Period or (ii) a Change in
Control Severance Event during the Change in Control Protection Period, the
Eligible Employee shall, following the Eligible Employee’s execution and
non-revocation of (and the expiration of any applicable revocation period in
respect of) a release of claims (a “Release”) substantially in the form attached
as Exhibit A hereto within forty-five (45) days following the Severance Date (or
such longer period as may be required by applicable law for the effectiveness of
the Release), be entitled to receive the severance payments and benefits
pursuant to the applicable provisions of Sections 2.3 and 2.4 (the “Severance
Payments”), and Sections 2.5 and 2.6 of this Plan.  The Severance Payments shall
be paid in a lump sum within sixty (60) days following the Severance Date,
provided that, to the extent required to avoid any penalties under Section 409A
of the Code (“Section 409A”), if the sixty (60) day period referenced above
begins in one taxable year and ends in the subsequent taxable year, the
Severance Payments shall in all events be made in the subsequent taxable year.

 

2.2          Payment of Accrued Obligations. Subject to Section 2.8 hereof, the
Company shall pay to each Eligible Employee who incurs a Severance Event or a
Change in Control Severance Event a lump sum payment in cash, as soon as
practicable in accordance with the Company’s regular payroll practices and
applicable law, but no later than ten (10) days after the Severance Date, equal
to the sum of (a) the Eligible Employee’s accrued but unpaid Base Salary and any
accrued but unused vacation time through the Severance Date, and (b) the

 

5

--------------------------------------------------------------------------------


 

Eligible Employee’s short-term cash bonus earned for the performance period
preceding the performance period in which the Severance Date occurs if such
bonus has not been paid as of the Severance Date.

 

2.3          Cash Severance During Effective Period. Subject to Sections 2.1,
2.8 and 4 hereof, each Eligible Employee who incurs a Severance Event during the
Effective Period shall be entitled to a cash lump sum payment equal to the sum
of (i) the Eligible Employee’s Base Salary and (ii) the Eligible Employee’s
Target Bonus.

 

2.4          Cash Severance During Change in Control Protection Period. Subject
to Sections 2.1, 2.8 and 4 hereof, each Eligible Employee who incurs a Change in
Control Severance Event during the Change in Control Protection Period shall be
entitled to a cash lump sum payment equal to the sum of one and a half times
(1.5x) the sum of (A) the Eligible Employee’s Base Salary and (B) the Eligible
Employee’s Target Bonus in each case as is in effect immediately prior to any
event that gives rise to Good Reason.

 

2.5          Pro Rata Cash Bonus. Subject to Sections 2.1, 2.8 and 4 hereof, in
the case of each Eligible Employee who incurs (i) a Severance Event during the
Effective Period or (ii) a Change in Control Severance Event during the Change
in Control Protection Period, the Company shall pay to the Eligible Employee the
Pro Rata Cash Bonus on such date that cash bonuses are paid to employees
generally, but in no event later than March 15th of the year following the end
of the fiscal year in which the bonus is no longer subject to a substantial risk
of forfeiture.

 

2.6          Benefit Continuation. Subject to Sections 2.1, 2.8 and 4 hereof, in
the case of each Eligible Employee who incurs (i) a Severance Event during the
Effective Period or (ii) a Change in Control Severance Event during the Change
in Control Protection Period, the Company shall, for the applicable Severance
Period, continue medical and life insurance benefits to the Eligible Employee
(and, if applicable, to any qualifying dependents of the Eligible Employee who
received such benefits under his coverage prior to the Severance Date) at least
equal to those that would have been provided to the Eligible Employee (and to
any such dependent) in accordance with the plans, programs, practices and
policies of the Company if the Eligible Employee’s employment had not been
terminated; provided, that (i) the Eligible Employee continues to make all
required contributions and (ii) the benefit continuation shall cease immediately
in the event that such continued participation in the Company’s medical plans
would subject the Company to penalties under the Patient Protection and
Affordable Care Act. The Eligible Employee shall be eligible for COBRA benefits
at the Severance Date. Benefits otherwise receivable by the Eligible Employee
pursuant to this Section 2.6 shall be reduced to the extent benefits of the same
type are received by or made available to the Eligible Employee during the
applicable Severance Period (and any such benefits received by or made available
to the Eligible Employee shall be reported to the Company by the Eligible
Employee).

 

2.7          Offset of Severance Payments and Other Benefits.  If the Company
Group is obligated by any agreement, severance policy, or other policy, plan,
program or applicable law to pay to an Eligible Employee severance pay, a
termination indemnity, notice pay, or the like, then, any Severance Payments and
other benefits payable under Section 2 hereof shall be

 

6

--------------------------------------------------------------------------------


 

reduced to the extent permitted by Section 409A by the amount of such Eligible
Employee’s severance pay, termination indemnity, notice pay or the like, as
applicable.

 

2.8          Section 409A.  It is intended that payments and benefits under this
Plan comply with Section 409A, to the extent subject thereto, and accordingly,
to the maximum extent permitted, the Plan shall be interpreted and administered
to be in compliance therewith.  Notwithstanding anything contained herein to the
contrary, an Eligible Employee shall not be considered to have terminated
employment with the Company Group for purposes of any payments under the Plan
which are subject to Section 409A until the Eligible Employee has incurred a
“separation from service” from the Company Group within the meaning of
Section 409A.  Each amount to be paid or benefit to be provided under the Plan
shall be construed as a separate identified payment for purposes of
Section 409A.  Without limiting the foregoing and notwithstanding anything
contained herein to the contrary, to the extent required in order to avoid
accelerated taxation and/or tax penalties under Section 409A, amounts that would
otherwise be payable and benefits that would otherwise be provided pursuant to
the Plan during the six-month period immediately following the Eligible
Employee’s separation from service shall instead be paid on the first business
day after the date that is six (6) months following your separation from service
(or, if earlier, the Eligible Employee’s date of death).  To the extent required
to avoid an accelerated or additional tax under Section 409A, amounts
reimbursable to the Eligible Employee under the Plan shall be paid to the
Eligible Employee on or before the last day of the year following the year in
which the expense was incurred and the amount of expenses eligible for
reimbursement (and in kind benefits provided to the Eligible Employee) during
one year may not affect amounts reimbursable or provided in any subsequent
year.  The Company Group makes no representation that any or all of the payments
described in the Plan will be exempt from or comply with Section 409A and makes
no undertaking to preclude Section 409A from applying to any such payment.

 

SECTION 3.                 PLAN ADMINISTRATION.

 

3.1          The Plan Administrator shall administer the Plan and may interpret
the Plan, prescribe, amend and rescind rules and regulations under the Plan and
make all other determinations necessary or advisable for the administration of
the Plan, subject to all of the provisions of the Plan.  Any reasonable
determination made in good faith by the Plan Administrator in carrying out,
administering or construing the Plan shall be final and binding for all purposes
and upon all interested persons and their respective heirs, successors, and
legal representatives.

 

3.2          The Plan Administrator may delegate any of its duties hereunder to
such person or persons from time to time as it may designate.

 

3.3          The Plan Administrator is empowered, on behalf of the Plan, to
engage accountants, legal counsel and such other personnel as it deems necessary
or advisable to assist it in the performance of its duties under the Plan.  The
functions of any such persons engaged by the Plan Administrator shall be limited
to the specified services and duties for which they are engaged, and such
persons shall have no other duties, obligations or responsibilities under the
Plan.  Such persons shall exercise no discretionary authority or discretionary
control respecting the management of the Plan.  All reasonable expenses thereof
shall be borne by the Company.

 

7

--------------------------------------------------------------------------------


 

3.4                               In no event shall the Plan Administrator be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan.  The Plan Administrator shall be indemnified and
held harmless by the Company against any cost or expense (including counsel
fees) reasonably incurred by the Plan Administrator or liability (including any
sum paid in settlement of a claim with the approval of the Company) arising out
of any act or omission to act in connection with this Plan, unless arising out
of the Plan Administrator’s own fraud or bad faith.  Such indemnification shall
be in addition to any rights of indemnification the Plan Administrator may have
as an officer or director or otherwise under the bylaws of the Company.

 

SECTION 4.                                                    RESTRICTIVE
COVENANTS.

 

4.1                               Confidential Information.  The Eligible
Employee recognizes and agrees that the Affiliated Group (defined below)  has
provided Confidential Information to the Eligible Employee and has an interest
in protecting this information from disclosure. The Eligible Employee shall hold
in a fiduciary capacity for the benefit of the Company and its Affiliates
(collectively, the “Affiliated Group”), all secret or confidential information,
knowledge or data relating to the Affiliated Group and its businesses
(including, without limitation, any proprietary and not publicly available
information concerning any processes, methods, trade secrets, research or secret
data, costs, names of users or purchasers of their respective products or
services, business methods, operating procedures or programs or methods of
promotion and sale) that the Eligible Employee obtains during the Eligible
Employee’s employment that is not public knowledge (other than as a result of
the Eligible Employee’s violation of this Section 4.1) (“Confidential
Information”). The Eligible Employee shall not communicate, divulge or
disseminate Confidential Information at any time during or after the Eligible
Employee’s employment, except with the prior written consent of the Company, or
as otherwise required by law or legal process or as such disclosure or use may
be required in the course of the Eligible Employee performing his duties and
responsibilities with the Affiliated Group. Notwithstanding the foregoing
provisions, if the Eligible Employee is required to disclose any such
confidential or proprietary information pursuant to applicable law or a subpoena
or court order, the Eligible Employee shall promptly notify the Company in
writing of any such requirement prior to disclosure so that the Company or the
appropriate member of the Affiliated Group may seek an appropriate protective
order or other appropriate remedy or waive compliance with the provisions
hereof. The Eligible Employee shall reasonably cooperate with the Company or the
appropriate member of the Affiliated Group to obtain such a protective order or
other remedy. If such order or other remedy is not obtained prior to the time
the Eligible Employee is required to make the disclosure, or the Company waives
compliance with the provisions hereof, the Eligible Employee shall disclose only
that portion of the confidential or proprietary information which he is advised
by counsel in writing (either his or the Company’s) that he is legally required
to so disclose. Upon his termination of employment for any reason, the Eligible
Employee shall promptly return to the Company all records, files, memoranda,
correspondence, notebooks, notes, reports, customer lists, drawings, plans,
documents, and other documents and the like relating to the business of the
Affiliated Group or containing any trade secrets relating to the Affiliated
Group or that the Eligible Employee uses, prepares or comes into contact with
during the course of the Eligible Employee’s employment with the Affiliated
Group, and all keys, credit cards and passes, and such materials shall remain
the sole property of the Affiliated Group. The

 

8

--------------------------------------------------------------------------------


 

Eligible Employee agrees to execute any standard-form confidentiality agreements
with the Company that the Company in the future generally enters into with its
senior executives.

 

4.2                               Work Product and Inventions.  The Affiliated
Group and/or its nominees or assigns shall own all right, title and interest in
and to any and all inventions, ideas, trade secrets, technology, devices,
discoveries, improvements, processes, developments, designs, know how, show-how,
data, computer programs, algorithms, formulae, works of authorship, works
modifications, trademarks, trade names, documentation, techniques, designs,
methods, trade secrets, technical specifications, technical data, concepts,
expressions, patents, patent rights, copyrights, moral rights, and all other
intellectual property rights or other developments whatsoever (collectively,
“Developments”), whether or not patentable, reduced to practice or registerable
under patent, copyright, trademark or other intellectual property law anywhere
in the world, made, authored, discovered, reduced to practice, conceived,
created, developed or otherwise obtained by the Eligible Employee (alone or
jointly with others) during the Eligible Employee’s employment with the
Affiliated Group, and arising from or relating to such employment or the
business of the Affiliated Group (whether during business hours or otherwise,
and whether on the premises of using the facilities or materials of the
Affiliated Group or otherwise). The Eligible Employee shall promptly and fully
disclose to the Affiliated Group and to no one else all Developments, and hereby
assigns to the Affiliated Group without further compensation all right, title
and interest the Eligible Employee has or may have in any Developments, and all
patents, copyrights, or other intellectual property rights relating thereto, and
agrees that the Eligible Employee has not acquired and shall not acquire any
rights during the course of his employment with the Affiliated Group or
thereafter with respect to any Developments.

 

4.3                               Company Goodwill. The Eligible Employee
recognizes and acknowledges that the Affiliated Group has and continues to
develop goodwill of substantial value through efforts of employees, including
the Eligible Employee. This goodwill includes, but is not limited to, the
identity and skill sets of its employees, its relationships with employees and
customers, intangible value attributable to its products created by the Eligible
Employee and others, and the Affiliated Group’s brand and reputation within the
industry. The Eligible Employee shall take no action to damage the goodwill of
the Affiliated Group (including, disparaging the Affiliated Group or any of
their respective directors, officers, executives, employees, agents or other
representatives) or use the goodwill of the Affiliated Group for personal
benefit or the benefit of competitors of the Affiliated Group.

 

4.4                               Non-Recruitment of Affiliated Group Employees.
The Eligible Employee acknowledges that employees are a significant part of the
goodwill of the Affiliated Group, such as, without limitation, their
relationships and contacts with customers and suppliers as well as the training
and knowledge they receive from the Affiliated Group in the course of their
employment. The Eligible Employee shall not, at any time during the applicable
Severance Period, other than in the ordinary exercise of his duties while
employed by the Affiliated Group, without the prior written consent of the
Affiliated Group, directly or indirectly, solicit, recruit, or employ (whether
as an employee, officer, agent, consultant or independent contractor) any person
who is or was at any time during the previous 12 months, an employee,
representative, officer or director of any member of the Affiliated Group.
Further, during the applicable Severance Period, the Eligible Employee shall not
take any action that could reasonably be

9

--------------------------------------------------------------------------------


 

expected to have the effect of directly encouraging or inducing any person to
cease their relationship with any member of the Affiliated Group for any reason.
A general employment advertisement by an entity of which the Eligible Employee
is a part will not constitute solicitation or recruitment.

 

4.5                               Noncompetition — Solicitation of Business. The
Eligible Employee recognizes and agrees that the Affiliated Group has provided
Confidential Information to the Eligible Employee and has an interest in
protecting this information from disclosure. The Eligible Employee further
understands that the goodwill of the Affiliated Group is an interest worthy of
protection. For the protection of these and other interests, during the
applicable Severance Period, the Eligible Employee shall not, either directly or
indirectly, compete with the business of the Affiliated Group by (i) becoming an
officer, agent, employee, partner or director of any other corporation,
partnership or other entity, or otherwise render services to or assist or hold
an interest (except as a less than 3-percent shareholder of a publicly traded
corporation or as a less than 5-percent shareholder of a corporation that is not
publicly traded) in any Competitive Business (as defined below), or
(ii) soliciting, servicing, or accepting the business of (A) any active customer
of any member of the Affiliated Group, or (B) any person or entity who is or was
at any time during the previous twelve months a customer of any member of the
Affiliated Group, provided that such business is competitive with any
significant business of any member of the Affiliated Group. “Competitive
Business” shall mean any person or entity (including any joint venture,
partnership, firm, corporation, or limited liability company) that conducts a
business that is competitive with any significant business of the Affiliated
Group as of the date of termination (or any significant business that is being
actively pursued as of the date of termination by the Affiliated Group). The
Affiliated Group designs, manufactures, sells and licenses its products and
technology worldwide. In addition, Competitive Businesses, as defined above, are
not tied or limited to any specific geographic location. Accordingly, the scope
of this Non-Competition provision is worldwide.

 

4.6                               Assistance. The Eligible Employee agrees that
during and after his employment by the Affiliated Group, upon request by the
Company, the Eligible Employee will assist the Affiliated Group in the defense
of any claims, or potential claims that may be made or threatened to be made
against any member of the Affiliated Group in any action, suit or proceeding,
whether civil, criminal, administrative, investigative or otherwise (a
“Proceeding”), and will assist the Affiliated Group in the prosecution of any
claims that may be made by any member of the Affiliated Group in any Proceeding,
to the extent that such claims may relate to the Eligible Employee’s employment
or the period of the Eligible Employee’s employment by the Affiliated Group. The
Eligible Employee agrees, unless precluded by law, to promptly inform the
Company if the Eligible Employee is asked to participate (or otherwise become
involved) in any Proceeding involving such claims or potential claims. The
Eligible Employee also agrees, unless precluded by law, to promptly inform the
Company if the Eligible Employee is asked to assist in any investigation
(whether governmental or otherwise) of any member of the Affiliated Group (or
their actions), regardless of whether a lawsuit has then been filed against any
member of the Affiliated Group with respect to such investigation. The Company
agrees to reimburse the Eligible Employee for all of the Eligible Employee’s
reasonable out-of-pocket expenses associated with such assistance, including
travel expenses and any attorneys’ fees and shall pay a reasonable per diem fee
for the Eligible Employee’s service. In addition, the Eligible Employee agrees
to provide such services as are reasonably requested by the Company to assist
any

 

10

--------------------------------------------------------------------------------


 

successor to the Eligible Employee in the transition of duties and
responsibilities to such successor. Any services or assistance contemplated in
this Section 4.6 shall be at mutually agreed to and convenient times.

 

4.7                               Remedies. The Eligible Employee acknowledges
and agrees that the terms of this Section 4: (i) are reasonable in geographic
and temporal scope, (ii) are necessary to protect legitimate proprietary and
business interests of the Affiliated Group in, inter alia, near permanent
customer relationships and confidential information. The Eligible Employee
further acknowledges and agrees that the Eligible Employee’s breach of the
provisions of this Section 4 will cause the Affiliated Group irreparable harm,
which cannot be adequately compensated by money damages. The Eligible Employee
consents and agrees that the forfeiture provisions contained in the Agreement
are reasonable remedies in the event the Eligible Employee commits any such
breach. If any of the provisions of this Section 4 are determined to be wholly
or partially unenforceable, the Eligible Employee hereby agrees that Section 4
or any provision hereof may be reformed so that it is enforceable to the maximum
extent permitted by law. If any of the provisions of this Section 4 are
determined to be wholly or partially unenforceable in any jurisdiction, such
determination shall not be a bar to or in any way diminish the Affiliated
Group’s right to enforce any such covenant in any other jurisdiction.

 

4.8                               Section 280G.  Notwithstanding anything in the
Plan or any other plan or agreement to the contrary, in the event that any
payment or benefit received or to be received by an Eligible Employee (whether
pursuant to the terms of the Plan or any other plan, arrangement or agreement)
(all such payments and benefits, the “Total Payments”) would not be deductible
(in whole or in part) by the member of the Company Group making such payment or
providing such benefits as a result of Section 280G of the Code, then, to the
extent necessary to make such portion of the Total Payments deductible, the
portion of the Total Payments that do not constitute deferred compensation
within the meaning of Section 409A shall first be reduced (if necessary, to
zero), and all other Total Payments shall thereafter be reduced (if necessary,
to zero) with cash payments being reduced before non-cash payments, and payments
to be paid last being reduced first, but only if (i) the net amount of such
Total Payments, as so reduced (and after subtracting the net amount of federal,
state and local income taxes on such reduced Total Payments and after taking
into account the phase out of itemized deductions and personal exemptions
attributable to such reduced Total Payments) is greater than or equal to
(ii) the net amount of such Total Payments without such reduction (but after
subtracting the net amount of federal, state and local income taxes on such
Total Payments and the amount of Excise Tax to which the Eligible Employee would
be subject in respect of such unreduced Total Payments and after taking into
account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments).

 

11

--------------------------------------------------------------------------------


 

SECTION 5.                                                    PLAN MODIFICATION
OR TERMINATION.  The Plan may not be terminated during the Change in Control
Protection Period.  The Plan may be amended by the Board at any time; provided,
however, that during the Change in Control Protection Period, the Plan may not
be amended if such amendment would in any manner be adverse to the interests of
any Eligible Employee without the consent of the affected Eligible Employee,
except that, notwithstanding the foregoing, the Plan Administrator may amend the
Plan at any time and in any manner necessary to comply with applicable law,
including, but not limited to Section 409A.  For the avoidance of doubt, (i) any
action taken by the Company Group or the Plan Administrator during the Change in
Control Protection Period to cause an Eligible Employee to no longer be
designated as such or to decrease the payments or benefits for which an Eligible
Employee is eligible, and (ii) any amendment to this Section 5 during the Change
in Control Protection Period shall be treated as an amendment to the Plan which
is adverse to the interests of any Eligible Employee.

 

SECTION 6.                                                    GENERAL
PROVISIONS.

 

6.1                               Except as otherwise provided herein or by law,
no right or interest of any Eligible Employee under the Plan shall be assignable
or transferable, in whole or in part, either directly or by operation of law or
otherwise, including without limitation by execution, levy, garnishment,
attachment, pledge or in any manner; no attempted assignment or transfer thereof
shall be effective; and no right or interest of any Eligible Employee under the
Plan shall be liable for, or subject to, any obligation or liability of such
Eligible Employee.  When a payment is due under this Plan to a severed employee
who is unable to care for his or her affairs, payment may be made directly to
his or her legal guardian or personal representative.

 

6.2                               Neither the establishment of the Plan, nor any
modification thereof, nor the creation of any fund, trust or account, nor the
payment of any benefits shall be construed as giving any Eligible Employee, or
any person whomsoever, the right to be retained in the service of the Company
Group, and all Eligible Employees shall remain subject to discharge to the same
extent as if the Plan had never been adopted.

 

6.3                               If any provision of this Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof, and this Plan shall be construed and enforced as if
such provisions had not been included.

 

6.4                               This Plan shall inure to the benefit of and be
binding upon the heirs, executors, administrators, successors and assigns of the
parties, including each Eligible Employee, present and future, and any successor
to the Company.  If a severed employee shall die, all accrued but unpaid
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Plan to the executor, personal representative or administrators of
the severed employee’s estate.

 

6.5                               The headings and captions herein are provided
for reference and convenience only, shall not be considered part of the Plan,
and shall not be employed in the construction of the Plan.

 

12

--------------------------------------------------------------------------------


 

6.6                               The Plan shall not be required to be funded
unless such funding is authorized by the Board.  Regardless of whether the Plan
is funded, no Eligible Employee shall have any right to, or interest in, any
assets of any Company which may be applied by the Company to the payment of
benefits or other rights under this Plan.

 

6.7                               All notices or other communications under this
Plan shall be given in writing and shall be deemed duly given and received on
the third full business day following the day of the mailing thereof by
registered or certified mail or when delivered personally or sent by facsimile
transmission as follows:

 

(a)                                 if to the Eligible Employee, at the address
of the Eligible Employee in the Company Group’s personnel records;

 

(b)                                 if to the Company Group, at:

 

Freescale Semiconductor, Inc.

6501 William Cannon Drive West

Austin, TX 78735

Attention:  General Counsel

 

6.8                               This Plan shall be construed and enforced
according to the laws of the State of Delaware to the extent not preempted by
federal law or other applicable local law, which shall otherwise control.

 

6.9                               All benefits hereunder shall be reduced by
applicable tax withholding and shall be subject to applicable tax reporting, as
determined by the Plan Administrator, or as required by applicable law.

 

6.10                        In the event that an Eligible Employee breaches
Section 4 hereof, the Company shall be entitled, in addition to any other rights
and remedies, to cease making any payments to the Eligible Employee under the
Plan, and the Eligible Employee shall be obligated to repay any amounts already
paid to pursuant to the Plan.  Due to the fact that damages to the Company Group
will be difficult to ascertain and remedies at law to the Company Group will be
inadequate and for other reasons, the Company Group will be irreparably damaged
in the event that the obligations of Eligible Employees under Section 4 hereof
are not specifically enforced.  Accordingly, in the event of a breach or
threatened breach of the terms of Section 4 hereof, the Company Group shall, in
addition to all other rights and remedies, be entitled (without any bond or
other security being required) to a temporary and/or permanent injunction,
without showing any actual damage or that monetary damages would not provide an
adequate remedy, and/or a decree for specific performance, in accordance with
the provisions hereof.

 

SECTION 7.                                                    CLAIMS, INQUIRIES,
APPEALS.

 

7.1                               Applications for Benefits and Inquiries.  Any
application for benefits, inquiries about the Plan or inquiries about present or
future rights under the Plan must be submitted to the Plan Administrator in
writing, as follows:

 

13

--------------------------------------------------------------------------------


 

Plan Administrator

Freescale Semiconductor, Inc.

6501 William Cannon Drive West

Austin, TX 78735

Attention:  General Counsel

 

7.2                               Denial of Claims.  In the event that any
application for benefits is denied in whole or in part, the Plan Administrator
must notify the applicant, in writing, of the denial of the application, and of
the applicant’s right to review the denial.  The written notice of denial will
be set forth in a manner designed to be understood by the employee, and will
include specific reasons for the denial, specific references to the Plan
provision upon which the denial is based, a description of any information or
material that the Plan Administrator needs to complete the review and an
explanation of the Plan’s review procedure.

 

This written notice will be given to the employee within ninety (90) days after
the Plan Administrator receives the application, unless special circumstances
require an extension of time, in which case, the Plan Administrator has up to an
additional ninety (90) days for processing the application.  If an extension of
time for processing is required, written notice of the extension will be
furnished to the applicant before the end of the initial ninety (90) day period.

 

This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
his or her decision on the application.  If written notice of denial of the
application for benefits is not furnished within the specified time, the
application shall be deemed to be denied.  The applicant will then be permitted
to appeal the denial in accordance with the review procedure described below.

 

7.3                               Request for a Review.  Any person (or that
person’s authorized representative) for whom an application for benefits is
denied (or deemed denied), in whole or in part, may appeal the denial by
submitting a request for a review to the Plan Administrator within sixty (60)
days after the application is denied (or deemed denied).  The Plan Administrator
will give the applicant (or his or her representative) an opportunity to review
pertinent documents in preparing a request for a review and submit written
comments, documents, records and other information relating to the claim.  A
request for a review shall be in writing and shall be addressed to:

 

Plan Administrator

Freescale Semiconductor, Inc.

6501 William Cannon Drive West

Austin, TX 78735

Attention:  General Counsel

 

A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent.  The Plan Administrator may require the applicant to submit
additional facts, documents or other material as he or she may find necessary or
appropriate in making his or her review.

 

14

--------------------------------------------------------------------------------


 

7.4                               Decision on Review.  The Plan Administrator
will act on each request for review within sixty (60) days after receipt of the
request, unless special circumstances require an extension of time (not to
exceed an additional sixty (60) days), for processing the request for a review. 
If an extension for review is required, written notice of the extension will be
furnished to the applicant within the initial sixty (60) day period.  The Plan
Administrator will give prompt, written notice of his or her decision to the
applicant.  In the event that the Plan Administrator confirms the denial of the
application for benefits in whole or in part, the notice will outline, in a
manner calculated to be understood by the applicant, the specific Plan
provisions upon which the decision is based.  If written notice of the Plan
Administrator’s decision is not given to the applicant within the time
prescribed in this Section 7.4 the application will be deemed denied on review.

 

7.5                               Rules and Procedures.  The Plan Administrator
may establish rules and procedures, consistent with the Plan and with ERISA, as
necessary and appropriate in carrying out his or her responsibilities in
reviewing benefit claims.  The Plan Administrator may require an applicant who
wishes to submit additional information in connection with an appeal from the
denial (or deemed denial) of benefits to do so at the applicant’s own expense.

 

7.6                               Exhaustion of Remedies.  No legal action for
benefits under the Plan may be brought until the claimant (i) has submitted a
written application for benefits in accordance with the procedures described by
Section 7.1 above, (ii) has been notified by the Plan Administrator that the
application is denied (or the application is deemed denied due to the Plan
Administrator’s failure to act on it within the established time period),
(iii) has filed a written request for a review of the application in accordance
with the appeal procedure described in Section 7.3 above and (iv) has been
notified in writing that the Plan Administrator has denied the appeal (or the
appeal is deemed to be denied due to the Plan Administrator’s failure to take
any action on the claim within the time prescribed by Section 7.4 above).

 

15

--------------------------------------------------------------------------------

 


 

EXHIBIT A

 

RELEASE

 

THIS RELEASE AGREEMENT (the “Release”) is made as of this [  ] day of [       ],
[   ], by and between Freescale Semiconductor, Inc. (the “Company”) and the
undersigned (“Executive”).

 

1.              Executive hereby voluntarily, knowingly and willingly releases
and forever discharges the Company, and each of their respective subsidiaries
and affiliates, and each of their respective officers, directors, partners,
members, shareholders, employees, attorneys, representatives and agents, and
each of their predecessors, successors and assigns (collectively, the “Company
Releasees”), from any and all charges, complaints, claims, promises, agreements,
controversies, causes of action and demands of any nature whatsoever which
against them Executive or Executive’s executors, administrators, successors or
assigns ever had, now have or hereafter can, shall or may have by reason of any
matter, cause or thing whatsoever (a) arising prior to the time Executive signs
this Release; (b) arising prior to the time Executive signs this Release out of
or relating to Executive’s employment with the Company, service as a member of
the Board or the termination thereof; or (c) arising prior to the time Executive
signs this Release out of or relating to the Freescale Semiconductor, Inc.
Executive Severance Plan for Senior Vice Presidents (the “Severance Plan”), or
any other agreement, contract, plan, practice, policy or program of the
Company.  This Release includes, but is not limited to, any rights or claims
arising under any statute, including the Employee Retirement Income Security Act
of 1974, Title VII of the Civil Rights Act of 1991, the Americans with
Disabilities Act, the Family and Medical Leave Act, the Fair Labor Standards
Act, the federal Age Discrimination in Employment Act of 1967 or any other
foreign, federal, state or local law or judicial decision, including, but not
limited to, the Texas Commission on Human Rights Act, the California Fair
Employment and Housing Act, the California Family Right Act, California Labor
Code section 1400 et seq (CA WARN) and any rights or claims under any policy,
agreement, understanding or promise, written or oral, formal or informal,
between Executive and any of the Company Releasees.  The foregoing Release shall
not apply to (i) claims that cannot be released under applicable law, including,
but not limited to, any claim for unpaid wages, workers’ compensation benefits,
unemployment benefits and any claims under section 2802 of the California Labor
Code; (ii) legally mandated benefits; (iii) vested benefits, if any, under any
equity plan, qualified or nonqualified savings and pension plans in which
Executive may have participated during his employment with the Company or its
affiliates; or (iv) any claim that may be raised by Executive in his capacity as
an equityholder of the Company or its affiliates.  Executive represents that
Executive has no complaints, charges or lawsuits pending against the Company or
any of the Company Releasees.

 

2.              In accordance with the Older Workers Benefit Protection Act of
1990, Executive acknowledges that Executive has been supplied with and has read
a copy of this Release and the Severance Plan.  Executive acknowledges that
Executive has received information concerning individuals selected for severance
and a copy of the information Executive received is attached as “Attachment A”
to this Release.  Executive acknowledges that Executive has at least forty-five
(45) days from Executive’s last day of

 

16

--------------------------------------------------------------------------------


 

employment with the Company to consider and sign this Release and the Severance
Plan although Executive may sign sooner if Executive wishes to do so.  Executive
understands that, for a period of seven (7) days after Executive’s execution of
this Release, Executive is entitled to revoke Executive’s approval and that this
Release shall not become enforceable until the seven (7) day period has
elapsed.  Such revocation must be in writing and must be delivered by hand or
faxed to Freescale Semiconductor, Inc, 6501 William Cannon Drive West, Austin,
TX 78735, Attention: General Counsel, Facsimile:  (602) 648-2117.  Notice of
such revocation must be received within the seven (7) calendar days referenced
above.  In the event of such revocation by Executive, this Release shall be null
and void in its entirety and Executive shall have no rights, and the Company
Parties shall have no obligations, under the Severance Plan.  Executive
acknowledges that Executive has reviewed this entire document and the entire
Severance Plan document and has been advised to have all the terms and
conditions of this Release and the Severance Plan reviewed by an attorney and to
consult with an attorney before executing this Release.  Executive states that
Executive understands the terms and conditions contained in this Release and the
Severance Plan, has voluntarily entered into this Release of Executive’s own
free will, and agrees to abide by their terms and conditions.  Executive
understands that rights and claims under the Age Discrimination in Employment
Act of 1967 that may arise after the date of this Release are not waived. 
Executive further agrees that the total compensation provided for under the
Severance Plan includes compensation and consideration that is not otherwise
required to be paid by the Company and is not something to which Executive is
indisputably entitled, but is solely in consideration of the waiver of rights
and claims and other agreements contained in the Severance Plan and this
Release.

 

This Release shall be governed and construed in accordance with the laws of
Delaware, without reference to the principles of conflicts of law thereof.

 

Eligible Employee

 

 

Date Executed:

 

 

 

 

 

(Signature)

 

 

 

 

 

 

 

 

(Printed Name)

 

 

 

 

 

Freescale Semiconductor, Inc.

 

 

 

 

 

 

Date Executed:

 

 

By:

 

 

17

--------------------------------------------------------------------------------


 

Attachment A

 

COVERAGE OF SEVERANCE PLAN

 

1.                                      Eligible Employee class, unit, or group
of individuals covered by the employment termination program:

 

The employment termination program covers certain employees of the Company.

 

2.                                      Any eligibility factors for the program:

 

Employees of the Company who hold positions at the Senior Vice President level
and above are eligible to participate in the program.

 

3.                                      Time limits applicable to the program:

 

All Eligible Employees who are being offered consideration in exchange for the
Release must sign the Release and return it to the Plan Administrator, Freescale
Semiconductor, Inc, 6501 William Cannon Drive West, Austin, TX 78735, Attention:
General Counsel within 45 days after receiving the Release.  Once the signed
Release is returned to the Plan Administrator, the Eligible Employee has 7 days
to revoke the Release, in accordance with Section 2 of the Release.

 

4.                                      The following is a listing of the ages
and job titles of Eligible Employees who were and were not selected for
termination and the offer of consideration in exchange for signing the Release.

 

Job Titles and Ages of Individuals NOT Selected For Termination

 

Title

 

Age

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Job Titles and Ages of Individuals Selected For Termination

 

Title

 

Age

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18

--------------------------------------------------------------------------------


 

Title

 

Age

 

 

 

 

 

 

 

 

 

 

 

 

 

 

19

--------------------------------------------------------------------------------